Parker, C. J.
The defendant Brooks being only a surety, was discharged by an agreement to delay, made between the creditor and the principal, without his assent at the time. This appears from the verdict. Or, in other words, he might avail himself of this fact as a discharge of himself, if he saw fit so to do. But if, with a knowledge of the fact, he had deemed it expedient to waive this right, a new promise to pay would have continued his liability, without any new consideration. The right of discharge, in such case, from the mere fact of the extension of time, is a personal privilege of the surety, which he may waive ; and he does so, emphatically, if, with knowledge of the fact, he notwithstanding renews his promise.
But the fact that the surety takes security from the principal, to indemnify him against his liability on the note, without any communication with the creditor, is not a renewal of his promise. It is perfectly consistent with a determination to avail himself of his right to a discharge. It may well be but a wise precaution against the contingency that he may not be able to substantiate his claim to be exonerated from the payment of the debt.
Nor can the declarations of the defendant in this case to third persons,that he “expected to pay the note,” or that he *246“ should be obliged to pay it,” or “ might have to pay it,” operate of themselves as a new promise. They were evidence to be submitted to the jury, having a tendency to show that the defendant had waived his right of discharge by a new promise, or by assent to the delay; but they neither took the shape of a promise, nor were they conclusive evidence of one, or of assent. They might have been made under a mere mistake of his rights; and if this appeared, their tendency to show that the defendant had made a promise, or had assented to the delay, would, to a considerable extent at least, be rebutted. They were left to the jury, along with the rest of the evidence, and they have found that there was neither assent nor promise.
It is not necessary, in order to a binding contract for delay, that there should be a contract to pay usurious interest. The ordinary legal interest, which will be received upon a ¡note payable with interest, provided the payment be delayed, .is a sufficient consideration for a contract to delay, if a binding agreement be made for delay which secures to the creditor the interest during the term.
An application, however, for delay for a term, by the principal, and a mere declaration by the creditor that the matter ¡may rest, or that he will not insist on immediate payment, mr any other similar declaration, even specifying a time, does mot constitute a binding agreement for delay. Notwithstanding a ¡transaction of that character, the debtor may pay at 'any day afterwards that he pleases. And the creditor may collect, notwithstanding such an assent or agreement. The Tact that he will receive interest if he does delay, because .¡the terms of the previous contract provide for it, does not -constitute an agreement to pay the interest for any particular time, and does not alone, therefore, constitute a consider-ation for an agreement to give time. It is no more than what would take place if the matter had rested without any .conversation respecting it. But an agreement that the creditor will delay the Collection .for six months, or any other *247term, in consideration of which the debtor agrees that he will pay the interest for that period, is of a different character. After such an agreement, the debtor’s hands are tied, and he cannot pay, and thus stop the interest. He must pay it. And so the creditor is bound by the agreement, and cannot collect the debt until the period expires. 6 N. H. Rep. 504, 508, Wheat vs. Kendall; 10 N. H. Rep. 162, Bailey vs. Adams. So if he agree with a person who is not a party to the note, but who is the real debtor, to give delay, with an understanding that he is to pay interest. 6 N. H. Rep. 21, McQuesten vs. Noyes.
The instructions to the jury were correct, and there must be

Judgment on the verdict.